

	

		III

		109th CONGRESS

		2d Session

		S. RES. 361

		IN THE SENATE OF THE UNITED STATES

		

			January 31, 2006

			Mr. Allen (for himself

			 and Mr. Stevens) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Honoring professional surveyors and

		  recognizing their contributions to society.

	

	

		Whereas there are over 45,000 professional surveyors in

			 the United States;

		Whereas 2006 marks the 200th anniversary of the end of the

			 Lewis and Clark landmark expedition through the upper reaches of the Louisiana

			 Territory and the American West;

		Whereas this journey is one of the most important

			 surveying expeditions in the history of the United States because of the wealth

			 of geographical and scientific information it provided about the new

			 Nation;

		Whereas the nature of surveying has changed dramatically

			 since 1785, as it is no longer limited to the description and location of land

			 boundaries;

		Whereas hydrographic surveys are important to the use of

			 all our bodies of water;

		Whereas engineering surveys are utilized in the study and

			 selection of engineering construction;

		Whereas geodetic surveys determine precise global

			 positioning for such activities as aircraft and missile navigation;

		Whereas cartographic surveys are used for mapping and

			 charting, as well as photogrammetry, the science of using aerial photographs

			 for measurement and map production;

		Whereas many services are provided through the use of

			 sophisticated equipment and techniques, such as satellite-borne remote sensing

			 devices and automated positioning, measuring, recording, and plotting

			 equipment;

		Whereas the role of the surveyor has been, and remains, of

			 vital importance in the development of the United States;

		Whereas since the colonial days of this Nation, surveyors

			 have been leaders in the community, Statesmen, influential citizens, and

			 shapers of cultural standards;

		Whereas former surveyors include George Washington, Thomas

			 Jefferson, and Abraham Lincoln;

		Whereas it was the work of the surveyor that determined

			 the boundaries of land, the greatest economic asset in the colonies that became

			 the United States;

		Whereas Thomas Jefferson chaired a committee in 1784 to

			 devise a plan for disposing of lands west of the 13 original colonies;

		Whereas Thomas Jefferson argued that surveying before sale

			 was necessary to prevent overlapping claim and to simplify deeds and

			 registers;

		Whereas Thomas Jefferson reportedly wrote a plan, which

			 was debated in Congress and in modified form was adopted as the Land Ordinance

			 of May 20, 1785, establishing the Public Land Survey System

			 (PLSS), the rectangular system that continues today in 30

			 midwestern and western states; and

		Whereas the establishment of the third week of March as

			 National Surveyors Week would be a fitting tribute to all surveyors: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)recommends the

			 establishment of National Surveyors Week;

			(2)calls on the

			 people of the United States to observe National Surveyors Week each year with

			 appropriate ceremonies and activities paying tribute to professional surveyors

			 and their contribution to society; and

			(3)invites the

			 people of the United States to look back at the historic contributions of

			 surveying and look ahead to the new technologies which are constantly

			 modernizing this honored and learned profession.

			

